IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs July 7, 2015

               STATE OF TENNESSEE V. JAMES EGGLESTON

                 Appeal from the Criminal Court for Shelby County
                         No. 1301603   Chris Craft, Judge




               No. W2014-02103-CCA-R3-CD - Filed August 21, 2015
                        _____________________________

Defendant, James Eggleston, appeals his conviction for aggravated robbery and sentence
of eighteen years and six months in incarceration. On appeal, he insists that the evidence
was not sufficient to support the conviction and that his sentence is excessive, especially
in light of his reported mental illness. After a review, we affirm the judgment of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS and D. KELLY THOMAS, JR., JJ., joined.

Stephen C. Bush, District Public Defender; Alicia Kutch (at trial) and Barry W. Kuhn (on
appeal), Assistant Public Defenders, for the appellant, James Eggleston.

Herbert H. Slatery III, Attorney General and Reporter; Meredith DeVault, Senior
Counsel; Amy P. Weirich, District Attorney General; and Lora Fowler, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

      This is Defendant’s direct appeal from his conviction in the Criminal Court for
Shelby County of aggravated robbery and eighteen years and six months sentence as a
Range II, multiple offender.

      Defendant was indicted by the Shelby County Grand Jury in April of 2013 for
aggravated robbery. At trial, the victim, Charles Rye, testified that he drove a taxicab in
Memphis. In the early morning hours of April 12, 2012, he parked his taxicab next to the
sidewalk at a BP gas station on Poplar Avenue. Mr. Rye entered the store. As he exited
the store, he saw a man coming around the corner of the building. The man was
mumbling something incoherent. Mr. Rye addressed the man and asked, “What?” As
Mr. Rye got the keys to the taxicab ready to unlock the door of the vehicle, the man hit
him in the forehead with a large rock, knocking him to the pavement. Mr. Rye received a
large laceration on his head. When Mr. Rye looked up, he saw his taxicab pulling away.

       Officers of the Memphis Police Department (“MPD”) were summoned to the BP
station upon a report of a carjacking. Mr. Rye was able to describe the man to Officer
Rebecca Tarena upon her arrival. Officer Tarena called an ambulance to attend to Mr.
Rye. Upon learning that the taxicab was equipped with GPS, authorities contacted the
taxicab company to find out the location of the vehicle.

        Officer Geoffrey Redd was on patrol that morning. He received the report of the
carjacking and located the taxicab parked in the rear of the Save-Stop at the intersection
of Clearbrook and American Way. Officer Redd sought backup as he approached the
vehicle. The vehicle was empty, but Officer Redd saw a black male, later identified as
Defendant, walking westbound on Perkins Avenue. He fit the description of the
perpetrator provided by the victim. Officer Redd approached Defendant and asked him
to talk. Defendant “took off running.” By this time, Officer Redd was joined by several
other officers. They gave chase to Defendant on foot. Officer Redd instructed Defendant
to “just lay down on the ground and let’s go ahead and get this . . . over with.” Defendant
responded that he could not “do that.” At this point, Defendant was on a bridge. He
walked out to the outside of the railing where there was no protection from falling or
jumping. Defendant asked for his mother and threatened to jump if the officers did not
comply. Officer Redd summoned Defendant’s mother to the scene. Defendant
eventually came back over the railing, was arrested, and taken into custody.

      Mr. Rye identified Defendant in a photographic lineup and at trial as the man who
robbed him.

       Defendant testified at trial that he did not remember anything at all about the
incident. He claimed that the first time he saw Mr. Rye was when he entered the
courtroom.

       Defendant’s memory of that day was hazy. He remembered “seeing things around
the house that moved and disappeared and stuff and when [he would] go outside [he]
would hear like the birds singing like they [were] talking to [him] when they whistled,
they [were] whistling words,” calling him a “Sissy Bitch.” He also thought that people
were “throwing bugs on him.” The bugs were “itching” and “biting.” Defendant
remembered waking up in a hospital, specifically Memphis Mental Health Institute
                                            -2-
(“MMHI”). Defendant had tried to go to MMHI the night prior to the incident to get
medication. The security guard kicked him out and, after that, “everything kind of went
black.”

        Defendant acknowledged multiple prior convictions for theft as a result of
“stealing stuff from stores” but could not recall the dates of those convictions. Defendant
was asked if he remembered hitting the victim on the head with a rock and claimed that
he “wouldn’t do nothing like that.” As a result, he was questioned about his conviction
for reckless aggravated assault from 2009. That incident involved an argument with his
neighbor during which Defendant hit his neighbor with a car while the neighbor was
sitting in a chair. He recalled pleading guilty to reckless aggravated assault.

      At the conclusion of the proof, the jury found Defendant guilty of aggravated
robbery.

        The trial court held a separate sentencing hearing at which Dr. Debbie Nicholas, a
Forensic Services Coordinator for West Tennessee Forensic Services, testified about her
attempts to evaluate Defendant’s competency to stand trial. Dr. Nicholas had interacted
with Defendant since 2002. With regard to the evaluation for trial herein, Defendant
refused to cooperate in order for her to complete an evaluation. Dr. Nicholas explained
that Defendant’s lack of cooperation was not atypical for a person that had been
previously diagnosed with paranoid schizophrenia, schizoid affective disorder, atypical
psychosis, and an adjustment disorder with depression. Dr. Nicholas testified that
Defendant’s diagnoses were manageable with medication and that Defendant had no
intellectual disabilities. With regard to this particular case, Defendant had a diagnosis of
“malingering” or the “presentation of symptoms that one does not have.” In other words,
Defendant could have been exaggerating his symptoms or even presenting symptoms that
did not exist.

         Defendant was evaluated by MMHI. The evaluation from MMHI revealed that
Defendant “hides his true knowledge of the legal system by either being selectively mute
. . . or intentionally giving incorrect information.” Defendant had been observed in 2002
“telling another patient how to play worse off than he actually was.”

      Defendant’s mother, Shirley Eggleston, testified at the sentencing hearing. She
acknowledged that Defendant did not take his medication on a regular basis unless he
was receiving court-ordered treatment. Mrs. Eggleston asked the court to place
Defendant in a treatment facility.

       Defendant apologized to the victim and asked the trial court for the minimum
sentence of twelve years.
                                            -3-
        At the conclusion of the sentencing hearing, the trial court sentenced Defendant as
a Range II, multiple offender to serve eighteen years and six months in the Department of
Correction at 85%. The trial court also “[j]udically recommended that [D]efendant be
sent to a facility to receive mental health treatment.”

       After the denial of a timely filed motion for new trial, Defendant appeals.

                                          Analysis

                                Sufficiency of the Evidence

       On appeal, Defendant insists that the evidence is insufficient to support the
conviction for aggravated robbery because Defendant “was not in the cab, and his
fingerprints were not found in the cab. He was merely in the vicinity of the cab.” The
State disagrees, noting that Defendant was identified by the victim as the perpetrator from
a photographic lineup as well as at trial.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. The relevant question
the reviewing court must answer is whether any rational trier of fact could have found the
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R.
App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The jury’s verdict replaces
the presumption of innocence with one of guilt; therefore, the burden is shifted onto the
defendant to show that the evidence introduced at trial was insufficient to support such a
verdict. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The prosecution is entitled to
the “strongest legitimate view of the evidence and to all reasonable and legitimate
inferences that may be drawn therefrom.” State v. Goodwin, 143 S.W.3d 771, 775 (Tenn.
2004) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). It is not the role of this
Court to reweigh or reevaluate the evidence, nor to substitute our own inferences for
those drawn from the evidence by the trier of fact. Reid, 91 S.W.3d at 277. Questions
concerning the “credibility of the witnesses, the weight to be given their testimony, and
the reconciliation of conflicts in the proof are matters entrusted to the jury as the trier of
fact.” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting State v. Campbell,
245 S.W.3d 331, 335 (Tenn. 2008)). “A guilty verdict by the jury, approved by the trial
court, accredits the testimony of the witnesses for the State and resolves all conflicts in
favor of the prosecution’s theory.” Reid, 91 S.W.3d at 277 (quoting State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997)). The standard of review is the same whether the
conviction is based upon direct evidence, circumstantial evidence, or a combination of
the two. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009).
                                             -4-
       “The identity of the perpetrator is an essential element of any crime.” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citing State v. Thompson, 519 S.W.2d 789, 793
(Tenn. 1975)). The State has the burden of proving the identity of the defendant as the
perpetrator beyond a reasonable doubt. State v. Cribbs, 967 S.W.2d 773, 779 (Tenn.
1998). The identification of the defendant as the perpetrator is a question of fact for the
jury after considering all the relevant proof. State v. Strickland, 885 S.W.2d 85, 87
(Tenn. Crim. App. 1993) (citing State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim.
App. 1982)). “[T]he testimony of a victim, by itself, is sufficient to support a
conviction.” Id. (citing State v. Williams, 623 S.W.2d 118, 120 (Tenn. Crim. App.
1981)).

       Relevant to this case, the State had to prove the following to sustain a conviction
for aggravated robbery: that Defendant committed a robbery “accomplished with a
deadly weapon or by display of an article used or fashioned to lead the victim to
reasonably believe it to be a deadly weapon.” T.C.A. § 39-13-402(a)(1). Robbery is the
“intentional or knowing theft of property from the person of another by violence or
putting the person in fear.” T.C.A. § 39-13-401(a). A deadly weapon is “[a] firearm or
anything manifestly designed, made or adapted for the purpose of inflicting death or
serious bodily injury” or “[a]nything that in the manner of its use or intended use is
capable of causing death or serious bodily injury.” T.C.A. § 39-11-106(a)(5)(A), (B).

        Viewed in the light most favorable to the State, the proof showed that the victim
was approached by Defendant while his taxicab was parked at the BP station. Defendant
hit the victim on the head with a large rock, knocking him to the ground. The victim had
a large cut on his forehead as a result of being hit with the rock. The victim next saw the
taxicab being driven from the gas station. The victim was able to describe Defendant,
identify him from a photographic lineup, and identify him at trial. After receiving the
description of Defendant and utilizing the GPS onboard the taxicab, police located the
taxicab. Defendant was found nearby and fled on foot when approached by authorities.
Defendant threatened to jump off a bridge before eventually being taken into custody.
Defendant claimed no memory of the event itself, only his behavior prior to and after the
event, including hearing talking birds. The jury accredited the testimony of the State’s
witnesses, and it is not the role of this Court to reweigh or reevaluate the evidence, nor to
substitute our own inferences for those drawn from the evidence by the trier of fact.
Reid, 91 S.W.3d at 277.

       Moreover, the jury was instructed that it could consider flight as an inference of
guilt when evaluating the totality of the evidence. “A defendant’s flight and attempts to
evade arrest are relevant as circumstances from which, when considered with the other
facts and circumstances in evidence, a jury can properly draw an inference of guilt.”
                                             -5-
State v. Zagorski, 701 S.W.2d 808, 813 (Tenn. 1985); see also State v. Caldwell, 80
S.W.3d 31, 40 (Tenn. Crim. App. 2002). The evidence is sufficient to support the
conviction for aggravated robbery. Defendant is not entitled to relief on this issue.

                                         Sentencing

        Defendant also challenges his sentence as excessive. Specifically, he argues that
his mental illness is severe and that the trial court should have utilized his condition to
mitigate his sentence to the minimum punishment of twelve years. The State argues that
the trial court did not abuse its discretion in sentencing Defendant.

       When a defendant challenges the length or manner of service of a within-range
sentence, this Court reviews the trial court’s sentencing decision under an abuse of
discretion standard with a presumption of reasonableness. State v. Caudle, 388 S.W.3d
273, 278-79 (Tenn. 2012); State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). This
presumption applies to “within-range sentencing decisions that reflect a proper
application of the purposes and principles of the Sentencing Act.” Bise, 380 S.W.3d at
707. A trial court abuses its discretion in sentencing when it “applies an incorrect legal
standard, or reaches a decision which is against logic or reasoning that causes an injustice
to the party complaining.” State v. Kyto Sihapanya, No. W2012-00716-SC-R11-CD,
2014 WL 2466054, at *2 (Tenn. Apr. 30, 2014) (internal quotation omitted). This
deferential standard “does not permit an appellate court to substitute its judgment for that
of the trial court.” Id. (citing Myint v. Allstate Ins. Co., 970 S.W.2d 920, 927 (Tenn.
1998)).

       A trial court must consider all of the following when fashioning a proper sentence:

       (1) any evidence received at the trial and sentencing hearing, (2) the pre-
       sentence report, (3) the principles of sentencing and arguments as to
       sentencing alternatives, (4) the nature and characteristics of the criminal
       conduct, (5) any mitigating or statutory enhancement factors, (6) statistical
       information provided by the administrative office of the courts as to
       sentencing practices for similar offenses in Tennessee, (7) any statement
       that the defendant made on his own behalf, and (8) the potential for
       rehabilitation or treatment.


Id. at *1 (citing T.C.A. §§ 40-35-102, -103, -210(b)(1)-(7)).

       At the conclusion of the sentencing hearing, the trial court stated its reasons for the
eighteen-year, six-month sentence on the record. The trial court noted Defendant’s two
                                             -6-
prior Class C felonies, attempted aggravated robbery and aggravated assault, and utilized
them to enhance Defendant’s sentence based on Tennessee Code Annotated section 40-
35-114(1) (previous history of criminal convictions or criminal behavior in addition to
those necessary to establish the appropriate range). The trial court noted that Defendant
had a lengthy criminal history comprised of approximately 40-50 additional criminal
convictions, including 23 theft convictions, a conviction for failure to appear, two
vandalism convictions, resisting official detention, several drug paraphernalia
convictions, several driving on a revoked license convictions, six assault and domestic
violence convictions, and four criminal trespass convictions. The trial court also applied
enhancement factor eight, as Defendant had previously failed to comply with the
conditions of a sentence involving release into the community. T.C.A. § 40-35-114(8).
Defendant was released on probation for aggravated assault and violated that probation.

        Defendant’s argument on appeal is that the trial court should have considered his
“severe mental illness” to reduce his culpability, resulting in the mitigation of the
sentence down to the minimum of twelve years. The application of enhancement and
mitigating factors is advisory, and the weight given to them is in the trial court’s
discretion. State v. Carter, 254 S.W.3d 335, 345 (Tenn. 2008). The trial court
considered Defendant’s mental illness in mitigation but discussed Defendant’s previous
diagnosis of malingering at length, noting that there was a “serious question about how
much he is faking.” Additionally, the trial court found that Defendant failed to take his
own medication to treat his mental health, had a significant criminal history, and had
failed at completing a term of probation in the past. The trial court then sentenced
Defendant to eighteen years and six months with the recommendation that he be
incarcerated in a facility that would treat his mental illness. The trial court followed the
proper sentencing procedure. There was no abuse of discretion. Defendant is not entitled
to relief on this issue.

                                        Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed in full.



                                                   _________________________________
                                                   TIMOTHY L. EASTER, JUDGE




                                             -7-